Citation Nr: 0732411	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  06-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 18, 
2005 for the grant of an increased evaluation of 10 percent 
for eczematous dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In May 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At the May 2007 hearing, the 
veteran submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  


FINDINGS OF FACT

1.  The veteran's latest claim of entitlement to an increased 
evaluation for eczematous dermatitis was received on October 
18, 2005.  

2.  It is not factually ascertainable that the veteran's 
service-connected eczematous dermatitis increased in severity 
during the year prior to October 18, 2005.


CONCLUSION OF LAW

The criteria for the grant of a 10 percent disability rating 
for eczematous dermatitis were not met prior to October 18, 
2005.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in February 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  The February 2006 letter told her to provide any 
relevant evidence in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, in March 2006, the veteran was advised of how VA 
determines effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although these letters were not sent 
prior to initial adjudication of the Veteran's claim, this 
was not prejudicial to her, since she was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the veteran in May 2006.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.	Earlier Effective Date

The veteran seeks an effective date earlier than October 18, 
2005, for the grant of an increased evaluation of 10 percent 
for eczematous dermatitis.

Historically, the veteran's original claim for service 
connection for a skin rash was received in October 1993.  A 
rating decision dated in November 1993 denied service 
connection for skin rash.  The veteran did not appeal this 
decision.  In March 1995, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, which indicated that she 
had applied for compensation for her skin rash but had not 
received an answer to the claim.  A rating decision dated in 
April 1996 granted service connection for skin condition and 
assigned a zero percent evaluation effective March 14, 1995.  
The veteran did not appeal this decision.  In a December 1996 
rating decision, the RO recharacterized the veteran's skin 
condition as eczematous dermatitis and continued the zero 
percent disability rating.  The veteran did not appeal this 
decision.  In January 2001, the veteran requested that her 
claim be reopened for her service-connected skin rashes.  A 
rating decision dated in April 2001, continued the zero 
percent disability evaluation for the veteran's service-
connected eczematous dermatitis.  The veteran did not appeal 
this decision.  On October 18, 2005, the RO received the 
veteran's request for a re-evaluation of her service-
connected skin condition.  A rating decision dated in 
February 2006, the subject of this appeal, granted a 10 
percent evaluation for eczematous dermatitis effective 
October 18, 2005.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regulations also 
provide that the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(o)(1).    

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to October 18, 2005, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

As noted above, in an April 2001 rating decision, the 
veteran's claim for an increased evaluation for eczematous 
dermatitis was denied.  That decision was not appealed.  
Following that decision, as noted above, another claim for an 
increased evaluation for the veteran's service-connected 
eczematous dermatitis was received on October 18, 2005.  The 
Board notes that the effective date of October 18, 2005 is 
based on the date that VA received the veteran's claim for 
increased evaluation.  

The Board has, therefore, considered whether a claim for 
increased evaluation for eczematous dermatitis was received 
prior to October 18, 2005 but after the April 20, 2001 rating 
decision that denied an increased evaluation for eczematous 
dermatitis.  The Board, however, notes that no communication 
was received from the veteran or her representative between 
the issuance of the April 2001 rating decision and the 
October 18, 2005 claim.  

Additionally, the Board has considered the regulation that 
provides that the date of VA outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim when the report of such treatment or examination 
relates to a disability for which increased compensation is 
sought.  38 C.F.R. § 3.157(b)(1).  In this regard, the Board 
notes that there are no VA or private medical records of 
treatment for eczematous dermatitis from April 20, 2001 to 
October 18, 2005.  There are VA medical records dated in 
October 2003 which note a rash over left breast and diagnose 
herpes zoster as well as a November 2004 telephone advice 
report which notes that the veteran called in with complaints 
of a red itchy rash on bilateral breasts.  

Additionally, there is no evidence of any statements from a 
private physician or a lay person prior to the veteran's 
October 18, 2005 claim that meets the requirements under 38 
C.F.R. § 3.157(b)(2), supra, so as to be construed as an 
unadjudicated claim.  There is a private medical record dated 
November 19, 2004 in which a rash on breast was assessed.  
Therefore, no claim of entitlement to an increased rating for 
eczematous dermatitis was received by VA after prior final 
decisions and prior to October 18, 2005.  

As noted previously, the effective date of any increase could 
not precede the date of the receipt of the claim, unless it 
was factually ascertainable that an increase in disability 
had occurred during the preceding year, provided that the 
application is received within one year from such date.  That 
is, the effective date could not precede October 18, 2004.  
As such, the remaining question before the Board is whether 
it is factually ascertainable that the veteran's symptoms 
increased in severity during the year prior to October 18, 
2005 to meet the schedular requirements for a 10 percent 
evaluation for eczematous dermatitis.  Prior to such date, 
the veteran was in receipt of a noncompensable rating for 
eczematous dermatitis.  

The medical evidence dated within one year prior to the 
Veteran's October 2005 claim includes a private medical 
record dated November 19, 2004 and VA treatment records dated 
between November 18, 2004 and October 11, 2005.  However, as 
noted above, none of these medical records show treatment for 
eczematous dermatitis.  Thus, the Board finds that the 
medical evidence dated within the year prior to October 18, 
2005, fails to show an increase in manifestations of symptoms 
of service-connected eczematous dermatitis warranting a 10 
percent disability rating.  Further, other medical evidence 
of record does not show an increase in eczematous dermatitis 
during the year prior to October 18, 2005.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran' disability in her favor.  However, for the reasons 
discussed above, the objective medical evidence does not show 
that it was factually ascertainable that the veteran's 
eczematous dermatitis disability had increased in severity 
during the year prior to October 18, 2005.  See 38 C.F.R. § 
3.400(o)(2).
  

ORDER

Entitlement to an effective date earlier than October 18, 
2005 for the grant of an increased evaluation of 10 percent 
for eczematous dermatitis is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


